Citation Nr: 0948672	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-40 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, to include arthritis.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected gout prior to February 27, 
2008.

3.  Entitlement to a disability rating in excess of 60 
percent for service-connected gout from February 27, 2008.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to 
July 1992, with additional time in the United States Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Seattle, Washington.

With respect to the Veteran's claim of service connection for 
a bilateral knee condition, to include arthritis, the Board 
observes that he is already service-connected for gout, which 
is a form of arthritis.  However, since there is evidence 
that the Veteran has been diagnosed with arthritis in his 
knees, entitlement to service connection for a bilateral knee 
condition, to include arthritis, will be considered.  

In July 2007, the Veteran presented testimony at a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of this hearing is associated the Veteran's claims 
folder.

In December 2007, the Board, inter alia, remanded the 
Veteran's claims for further evidentiary development.  As 
will be discussed further below, such development has been 
undertaken, and the Veteran's claims file has been returned 
to the Board for further appellate proceedings.  

The Board also notes that, the Veteran has alleged inability 
to retain employment due to his service-connected gout.  See 
VA Form 9 received May 2007.  Although specifically referred 
to the RO for consideration in the December 2007 Board 
remand, the claim has not been developed.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As such, the issue is now properly 
before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996). 

In an August 2009 rating decision, the VA Appeals Management 
Center (AMC) in Washington, DC increased the Veteran's 
disability rating for his service-connected gout from 40 
percent to 60 percent, effective February 27, 2008.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 60 percent rating is not a full grant of the 
benefits sought on appeal for service-connected gout, and 
since the Veteran did not withdraw his claim of entitlement 
to a higher rating before the aforementioned effective dates, 
this matter remains before the Board for appellate review.

The August 2009 AMC rating decision also granted the 
Veteran's claim for entitlement to service connection for 
asthma due to asbestos exposure; a noncompensable (zero 
percent) disability rating was assigned, effective January 
21, 2004.  The Veteran has not disagreed with the assigned 
disability rating or the effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).  Therefore, that matter has been resolved and is 
no longer in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Previously referred claims

As noted in the Board's December 2007 remand, in March 2005, 
the RO received a written statement from the Veteran in which 
he indicated a desire to "reopen my claim for increased 
benefits" for gout, rhinitis, hemorrhoids, condition of the 
nervous system, hiatal hernia, and osteomalacia.  A review of 
the record reflects that as of March 2005 the Veteran was 
service-connected for chronic rhinitis.  Thus, the Board 
interprets his request as an increased rating claim.  There 
is no indication that this issue was ever adjudicated.

The RO adjudicated the Veteran's March 2005 claim of 
entitlement to service connection for hiatal hernia in a May 
2006 rating decision.  In October 2006, the Veteran submitted 
a letter asking the RO to "reopen claim [sic] to file for an 
Increase [sic]" of hiatal hernia.  The Veteran was not 
service-connected for hiatal hernia; therefore this claim 
should be interpreted as a request to reopen his previously 
disallowed claim.  

Similar requests to reopen previously disallowed claims were 
received in January 2004 and February 2007 with respect to 
claims of entitlement to service connection for bronchitis 
and post-traumatic stress disorder (PTSD), respectively.  

There is no indication that the RO has acted on these 
referred issues since the December 2007 Board remand.  

In light of the above, the following issues are once again 
REFERRED to the RO for consideration: (1) entitlement to an 
increased evaluation for chronic rhinitis; (2) whether new 
and material evidence has been submitted sufficient to reopen 
a previously disallowed claim of entitlement to service 
connection for hiatal hernia; (3) whether new and material 
evidence has been submitted sufficient to reopen a previously 
disallowed claim of entitlement to service connection for 
bronchitis; and (4) whether new and material evidence has 
been submitted sufficient to reopen a previously disallowed 
claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The Veteran's bilateral knee condition, to include 
arthritis, has been etiologically related to active service.  

2.  The Veteran's service-connected gout is an active 
process, and as such, it will be rated under 38 C.F.R. 
§ 4.71a Diagnostic Code 5002 rather than under the diagnostic 
codes for the specific joints involved as chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rate.

3.  Prior to February 27, 2008, the competent medical 
evidence of record reflects that the Veteran's service-
connected gout manifests as pain, weakness and stiffness in 
his bilateral feet and ankles and causes four incapacitating 
exacerbations per year.  The objective clinical findings show 
that the Veteran's service-connected gout is not manifested 
by totally incapacitating constitutional manifestations 
associated with active joint involvement prior to February 
27, 2008.

4.  The objective clinical findings show that the Veteran's 
service-connected gout is not manifested by totally 
incapacitating constitutional manifestations associated with 
active joint involvement from February 27, 2008.

5.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected gout is inadequate. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral knee condition, to include 
arthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a 60 percent disability rating, but no 
higher, for service-connected gout have been met prior to 
February 27, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5017-5002 (2009).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 60 percent for the service-
connected gout have not been met from February 27, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5017-5002 (2009). 

4.  The criteria for referral of the service-connected gout 
for consideration on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2007, the Board remanded the Veteran's claim to, 
inter alia, obtain recent VA treatment records, and to afford 
the Veteran a current VA examination.  

The AMC obtained recent VA treatment records, and the Veteran 
underwent a VA examination in February 2008 that complied 
with the directives of the December 2007 remand.

In short, the AMC complied with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  

As for the claim of service connection for a bilateral knee 
condition, to include arthritis, the Board's decision has 
resulted in allowance of service connection for that 
disability.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
October 2002, September 2003, October 2006 and February 2008, 
which were specifically intended to address the requirements 
of the VCAA.

With regard to the claim of service connection, the Veteran 
and his representative have not contended that VCAA notice 
was in any way inadequate.  Regardless, as is discussed 
below, the Board's decision has resulted in allowance of 
service connection for a bilateral knee condition, to include 
arthritis.

As to the increased rating claim, the various VCAA letters 
informed the Veteran of the evidence necessary to establish 
entitlement to an increased rating.  As for the evidence to 
be provided by the Veteran, in the various VCAA letters the 
RO asked the Veteran to identify and send relevant medical 
evidence.  The RO provided the Veteran with VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the various VCAA letters, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  

In the various VCAA letters, the Veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA would make reasonable 
efforts on his behalf to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability and 
effective date, elements (4) and (5), in the October 2006 and 
February 2008 letters as well as a letter dated March 2006.

(iii.) Increased ratings

The Veteran was apprised of the requirements necessary to 
substantiate an increased rating claim in the aforementioned 
October 2006 and February 2008 VCAA letters.  Neither the 
Veteran nor his representative have asserted that this notice 
was inadequate in any way.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, private and VA 
outpatient treatment records and provided him with VA 
examinations in February 2003 and February 2008 as well as a 
December 2006 QTC examination.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The reports of the December 2006 QTC 
examination and February 2008 VA examination reflect that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
were adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  As noted in the Introduction, he testified at a 
Board hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

II.	Service Connection 

The Veteran contends that his bilateral knee condition, to 
include arthritis, is related to active service.  He has 
stated that his bilateral knee condition started in service 
and has continued ever since.  See e.g., the July 2007 VA 
hearing transcript at page 7.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record shows that the Veteran has a 
current disability.  A February 2008 VA examination report 
reveals diagnoses of a bilateral knee strain and bilateral 
patellofemoral syndrome.  Further, the medical evidence shows 
a long history of complaints of chronic bilateral knee pain 
to include diagnoses of bilateral chondromalacia patellae and 
suspected degenerative joint disease of both knees.  See 
e.g., a May 1997 private treatment record from K.M.G., M.D 
and a VA outpatient treatment record date May 2002.  
Accordingly, Hickson element (1) has been met.  

The Veteran's enlistment examination dated in January 1976 
shows that the Veteran's knees were clinically evaluated as 
normal and the report is negative for any complaints or 
notations related to the Veteran's knees, to include 
arthritis.  The Veteran's service treatment records 
demonstrate that the Veteran presented for complaints of knee 
pain for two days without trauma in March 1981.  The 
examining physician noted full range of motion and no 
evidence of swelling.  The diagnosis provided is 
chondromalacia patellar (or patellofemoral syndrome).  
Additionally, following his separation examination, but 
before being separated from service, the Veteran presented 
for complaints of bilateral knee pain with no history of 
direct trauma.  See service treatment record dated June 29, 
1992.  Following an examination of the Veteran the diagnosis 
noted is "overuse syndrome."  As there is medical evidence 
that the Veteran complained of and received treatment for a 
bilateral knee condition in service, Hickson element (2) is 
also met.  

Concerning crucial Hickson element (3), medical nexus, the 
only medical nexus opinion of record, the February 2008 VA 
examiner's opinion, is favorable to the Veteran's claim.  

The February 2008 VA examiner stated that the Veteran's 
current bilateral knee conditions were related to his 
complaints and treatment for bilateral knee pain, 
specifically opining "It is as likely as not that [the 
Veteran's] condition of the knees is related to the knee 
conditions that he was treated for on active duty.  The 
rationale for this is that there is no evidence that he had 
injuries, surgery or other knee conditions after his 
discharge from the military, but he continued to have the 
same complaint of knee pain and aching, especially with 
overuse."  See the February 2008 VA examination report.  

The Board finds that the February 2008 examiner's opinion is 
adequate and supported by a detailed rationale - relating the 
Veteran's current bilateral knee condition to his in-service 
treatment for bilateral knee pain.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, the February 2008 VA 
examiner's opinion is entitled to great probative value and 
there is no medical opinion to the contrary.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the 
Board may not substitute its own judgment on matters reserved 
for medical professionals).

In addition, the Board has considered the Veteran's 
statements regarding the continuity of his bilateral knee 
problems since separation from service.  The Veteran has 
stated that his disability began during service and that he 
has continued to experience chronic bilateral knee pain since 
that time.  The Board notes that after the Veteran's 
separation from service, records dated in January 1993, May 
1997, and June 1997 show continued complaints and diagnoses 
of chondromalacia patellar and patellofemoral syndrome.  As 
noted above, in April 2002, the Veteran's VA primary care 
physician noted that degenerative joint disease was 
suspected.  Despite negative X-ray evidence, the physician 
continued to suspect degenerative joint disease in May 2002.  
Thus, the medical evidence dated from the 1990's to the 
present time shows that the Veteran has sought medical 
treatment and consistently reported complaints of chronic 
bilateral knee pain.  The Board concludes that the Veteran's 
statements that he experienced chronic bilateral knee pain 
since service are competent to establish continuity of 
symptomatology, as he is also competent to testify that his 
condition started during service.  See Savage v Gober, 10 
Vet. App. 488, 495-98 (1997); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can 
be competent to establish a diagnosis when a layperson is 
competent to identify the medical condition).  

In light of the above, including the positive nexus opinion 
relating the Veteran's bilateral knee condition to active 
service, the Board finds that the evidence weighs in favor of 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  As such, the Veteran's claim of service connection 
for a bilateral knee condition, to include arthritis is 
granted.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7 (2009).

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are also appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  In the 
present case, the RO has created staged ratings, as alluded 
to in the Introduction.  As such, the Board will consider 
whether staged ratings are appropriate in the pending appeal.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 
5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Gout is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5002 and 5017.  Diagnostic Code 5017 requires evaluation of 
gout under Diagnostic Code 5002, which assigns various 
ratings based on whether arthritis, rheumatoid, is an active 
process or it is manifested by chronic residuals.  For active 
process, a 20 percent rating is assigned for one or two 
exacerbations a year in a well-established diagnosis; a 40 
percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  A 60 percent 
rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 
100 percent rating is assigned with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.

For chronic residuals, Diagnostic Code 5002 permits 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of specific joints affected 
consistent with applicable diagnostic codes.  A Note to the 
Code provides that the rating for active process cannot be 
combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.

Analysis

The Veteran filed a claim for an increased disability rating 
for his service-connected gout in February 2003, at that time 
rated 40 percent disabling.  As noted above, during the 
pendency of his appeal, the August 2009 rating decision 
increased the Veteran's disability rating for his service-
connected gout to 60 percent disabling, effective February 
27, 2008.  In effect, the RO's August 2009 rating decision 
created staged ratings regarding the Veteran's service-
connected gout.  See Hart, supra.  

(CONTINUED ON NEXT PAGE)

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected gout prior to February 27, 2008

As noted above, under Diagnostic Code 5002, a 60 percent 
rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  

The Veteran's voluminous medical record prior to February 27, 
2008, to include private and VA outpatient treatment records, 
reflects that the Veteran has been diagnosed with gout in 
both feet and ankles.  The Board notes that the Veteran was 
diagnosed with mild anemia.  See e.g., a June 1998 private 
treatment record from K.J.M., M.D.  However, concerning 
weight loss, the Board notes that the Veteran's weight has 
only slightly fluctuated between 185 pounds and 200 pounds 
since he filed his original claim for an increased rating in 
February 2003.  

However, the Veteran may also meet the criteria for a 60 
percent disability rating under Diagnostic Code 5002 with 
evidence of severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods.  A February 2003 VA examination report notes the 
Veteran's reports of active gout affecting his bilateral 
great toes and bilateral ankles for which he was prescribed 
Vioxx and Allopurinal daily use, supplemented with Indocin 
during flare-ups.  The VA examination report crucially notes 
that the Veteran's gout flare-ups occur "about three or four 
times [per] year, during which he feels increased pain in the 
ankles and feet."  See the February 2003 VA examination 
report.  

In light of the evidence that the Veteran's service-connected 
gout was an active disease causing four severely 
incapacitating exacerbations per year, the Board concludes 
that the criteria for a 60 percent disability rating are met 
prior to February 27, 2008.  


3.  Entitlement to a disability rating in excess of 60 
percent for service-connected gout prior to and after 
February 27, 2008

In effect, the Board's partial allowance, described above, 
nullifies the staged ratings created by the RO's August 2009 
rating decision.  As such, the question now before the Board 
is whether the Veteran is entitled to a disability rating in 
excess of 60 percent at any time during the appeal period.  

As noted above, a 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  

The February 2008 VA examination report reflects that the 
Veteran exhibits no constitutional symptoms related to his 
gout attacks - specifically, fever, malaise, and anorexia.  
Similarly, the Veteran did not report any constitutional 
symptoms at the December 2006 QTC examination.  Further, no 
such complaints are found in the Veteran's VA and private 
outpatient treatment records.  

The objective clinical findings show that the Veteran's 
service-connected gout is not manifested by totally 
incapacitating constitutional manifestations associated with 
active joint involvement.  Indeed, at the February 2008 VA 
examination, which is the most recent medical evidence of 
record, the Veteran was able to ambulate using a cane.

As noted in the February 2008 and February 2003 VA 
examination reports, as well as the December 2006 QTC 
examination report, the Veteran's main complaints were 
weakness, pain and stiffness during flare-ups.  The February 
2008 VA examiner specifically stated that the Veteran's gout 
causes "probably more than [six] incapacitating episodes per 
year . . . which prevent him from walking for at least 2 - 3 
days during the beginning of each attack."  See the February 
2009 VA examination report.  However, these reports are 
consistent with the criteria for the 60 percent rating which 
has already been assigned, namely severely incapacitating 
exacerbations occurring four or more times a year 

In short, although the Board has no reason to doubt that the 
Veteran experiences severe flare-ups of the service-connected 
gout during which activities of daily living are difficult, 
these are specifically contemplated in the 60 percent 
disability rating which has been assigned.  Totally 
incapacitating manifestations of gout have not been 
identified.  A 100 percent rating has not been approximated.  

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for his gout was filed 
on February 6, 2003.  In this case, therefore, the relevant 
time period is from February 6, 2002 to the present. 

In essence, the evidence of record, to include the February 
2003 and February 2009 VA examination reports as well as the 
December 2006 QTC examination report, indicates that the 
disability has not changed appreciably from February 6, 2002 
to the present.  The Veteran's complaints of pain, weakness 
and stiffness in his feet and ankles have remained 
consistent, and while the frequency of incapacitating 
exacerbations has increased from four per year to more than 6 
per year between the February 2003 and February 2008 VA 
examinations, this increase in symptomatology does not 
warrant a disability rating in excess of the currently 
assigned 60 percent.  


Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the September 2004 statement of the case 
(SOC).  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the 
increased disability rating at issue.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected gout is inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's gout with the 
established criteria found in the rating schedule for gout 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers the extent of 
incapacitations.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his gout.  Indeed, 
it does not appear from the record that he has been recently 
hospitalized for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to his gout.  The Veteran 
has not worked full-time on a regular basis since 2002.  
There is nothing in the record, however, which suggests that 
the gout itself markedly impacted his ability to work, beyond 
that contemplated in the 60 percent rating which has been 
assigned.  An April 2001 medical disability evaluation 
reflects that the Veteran was found to be unable to fulfill 
the duties of his employment because of bilateral carpal 
tunnel syndrome, bilateral tendonitis of the elbows, right 
cubital tunnel syndrome and a lumbar strain with degenerative 
joint disease.  See An April 2001 medical disability 
evaluation from G.H.E., M.D.

The record does not indicate that the service-connected gout 
impaired the Veteran's employment over and above that which 
is contemplated in the assigned schedular rating of 60 
percent .  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a rating in excess of the currently 
assigned 60 percent for the Veteran's service-connected gout 
has not been met.  

In addition, the Board finds that the 60 percent rating for 
the Veteran's service-connected gout should be assigned prior 
to February 26, 2008.  The appeal is allowed to that extent 
only.


ORDER

Entitlement to service connection for a bilateral knee 
condition, to include arthritis, is granted.  

A 60 percent rating, and no higher, is granted for service-
connected gout, prior to February 26, 2008 subject to the 
laws and regulations governing the payment of monetary 
benefits. 

Entitlement to a disability rating in excess of 60 percent 
for service-connected gout prior to and after February 27, 
2008 is denied.




(CONTINUED ON NEXT PAGE)

REMAND

The Veteran is seeking entitlement to TDIU.  After having 
carefully considered the Veteran's claim, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for additional procedural 
development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.  

2.  After undertaking any additional 
development which it deems to be 
necessary, the RO should then adjudicate 
the Veteran's claim of entitlement to 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran should be 
provided a SSOC and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


